internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 3-plr-118003-98 date date legend x a b c date date date dear this letter responds to your letter dated date requesting an extension of time to file elections to treat a b and c as qualified subchapter_s subsidiaries qsubs under sec_1361 facts x is an s_corporation that owns and leases rental real_estate before date x operated its leasing business through a tiered_partnership structure to facilitate refinancing of the rental properties legal counsel for x counsel recommended plr-118003-98 restructuring the tiered_partnership arrangement so that the interests in each upper-tier partnership would be held by separate legal entities counsel recommended that x create new subsidiaries that would be treated as qsubs x formed a and b on date and formed c on date x relied on counsel for all aspects of the restructuring including taking the necessary steps for a b and c to be treated as qsubs counsel did not advise x that elections would have to be made and did not prepare or send form_966 to x or to a b or c the failure_to_file form_966 for each of the subsidiaries was discovered on or about date when x’s tax advisor not counsel asked x whether a b and c were qsubs and requested copies of the election forms x was unaware that elections had not been made x represents that it has always intended for a b and c to be treated as qsubs since their formation x has also submitted an affidavit signed by a member of counsel stating that x asked counsel to handle all matters necessary for treating a b and c as qsubs but that counsel failed to file the forms or advise x that elections must be filed analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election notice_97_4 1997_2_cb_351 provides a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election for a subsidiary by filing form_966 with certain modifications with the appropriate service_center the election may be effective up to days before the filing of the form provided that date is not before the parent corporation’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is to be effective under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an plr-118003-98 election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied thus x is granted an extension of time until days following the date of this letter for making the elections to treat a b and c as qsubs effective date for a and b and date for c x should follow the procedures set forth in notice_97_4 when making the elections a copy of this letter should be attached except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether x otherwise qualifies as an s_corporation or a b and c qualify as qsubs this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely paul kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
